IN THE SUPREME COURT OF THE STATE OF NEVADA


                STONE HOLLOW AVENUE TRUST,                             No. 64955
                Appellant,
                vs.
                BANK OF AMERICA, NATIONAL                                  FILED
                ASSOCIATION,
                Respondent.                                                MAR 1 8 2016
                                                                          TRACE K LR4DFMAN
                                                                       CLERK OF SUPREME COURT
                                                                      aY
                                                                           DEPUTY CLER


                                 ORDER VACATING AND REMANDING
                            This is an appeal from a district court summary judgment,
                certified as final under NRCP 54(b), in a quiet title action. Eighth Judicial
                District Court, Clark County; Susan Scann, Judge.
                            The district court found that respondent had tendered the
                superpriority lien amount to HeritageS Estates Homeowners Association,
                but that Heritage nevertheless conducted a foreclosure sale at which
                appellant purchased the subject property for $6,700. Over appellant's
                objection that it was a bona fide purchaser, the district court granted
                summary judgment in favor of respondent, reasoning that Heritage's
                rejection of respondent's tender resulted in appellant taking title to the
                property subject to respondent's deed of trust.
                            This court addressed a similar fact pattern in Shadow Wood
                Homeowners Ass'n, Inc. v. New York Community Bancorp, Inc.,              132 Nev.,
                Adv. Op. 5, P.3d (2016). In Shadow Wood, we recognized that a
                quiet title action is equitable in nature and, as such, a court must consider
                the "entirety of the circumstances that bear upon the equities."           Id.   In
                particular, we noted that when a putative bona fide purchaser has no
                notice of a pre-sale dispute between a tendering party and an HOA, the
                district court must take into account the potential harm to the bona fide
SUPREME COURT
      OF
    NEVADA      purchaser when fashioning its equitable remedy.
(0) 1947A
                              Here, as in Shadow Wood, appellant proclaimed to be a bona
                fide purchaser, and there is no evidence in the record to suggest that
                appellant had notice of the pre-sale dispute between respondent and
                Heritage. Because the district court did not take into account appellant's
                putative status as a bona fide purchaser when it granted summary
                judgment, we conclude that summary judgment in respondent's favor may
                not have been proper. Accordingly, we
                              ORDER the judgment of the district court VACATED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                         Hardesty


                                            J.
                                                                      Pieku
                Saitta                                    Pickering



                cc: Hon. Susan Scann, District Judge
                     Kerry P. Faughnan
                     Greene Infuso, LLP
                     Akerman LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A



                                          reS